Citation Nr: 1452953	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active duty service from March 1957 to March 1960, and from June 1961 to July 1978.  The Veteran died in July 1996. 

The present matter comes before the Board of Veterans' Appeals on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied entitlement to service connection for cause of the Veteran's death.  The claim is now under the jurisdiction of the RO in Sioux Falls, South Dakota.

In June 2013, the appellant provided testimony at a hearing conducted by the undersigned Veterans Law Judge at the RO in Sioux Falls, South Dakota.  The transcript has been associated with the appellant's electronic claims folder.  

The Board notes that it has reviewed both the Veteran's physical claims file and the Veteran's paperless Veterans Benefits Management System (VBMS) and "Virtual VA" claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

As an initial matter, the Board notes that, as shown as part of a July 2012 statement of the case (SOC) the appellant was sent a duty to assist letter on August 5, 2012.  This letter is not of record.  As such, it is not clear if this letter listed the Veteran's service-connected disabilities at death; nor whether it informed the appellant of how to obtain service connection for nonservice-connected disabilities after his death, such that a claim for Dependency and Indemnity Compensation (DIC) benefits can be substantiated, as required by Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Review of the claim file does show that the Veteran was service-connected for four disabilities at the time of his death.  These were residuals of a left thumb fracture, hemorrhoids, bilateral chronic onychomycosis of the feet, and fracture residuals of distal one-third of left ulna.  As this case is being remanded anyway, the RO should confirm that the appellant is in receipt of all appropriate notice and assistance.  

The Board also finds that a remand for a VA medical opinion is necessary.  The Veteran's death certificate, dated in July 1996, reveals that the Veteran's cause of death was cardiac hemorrhage due to a gunshot wound to the chest.  

Review of the service treatment records show the Veteran was seen at the Womack Army Hospital emergency room in April 1967 following a head injury in an automobile accident.  Cerebral concussion was diagnosed.  The Veteran also was treated for a brain concussion in June 1967 in a motorcycle accident.  

The appellant has argued that as the result of head inquiries sustained by the Veteran during his military service he began to experience severe headaches in 1983.  These headaches she asserts caused him to experience depression which led him to begin to gamble uncontrollably.  See June 2013 hearing transcript.  The appellant also testified that the Veteran suffered from a major bleeding episode in his brain, which caused him to later be hospitalized for treatment of psychiatric-based problems.  Id.  A July 1983 private hospital History and Physical report notes that the Veteran was diagnosed with a subarachnoid hemorrhage versus cerebral hemorrhage with dissection.  Also of record is a September 1986 private medical record which includes a diagnosis of arteriovenous malformation.  The Veteran was also admitted into a VA medical facility in October 1993 for gambling rehabilitation.  Included among the diagnoses was organic mental disorder (dementia).  The appellant also testified that the Veteran was very depressed the week preceding his suicide.  In essence, she claims that his in-service head injuries led to his headaches and bleeding/hemorrhaging problems led to his depression, which caused him to commit suicide.  There is no opinion of record which addresses the appellant's contentions.

To establish service connection for the cause of the veteran's death, the evidence must show that a disability incurred in or aggravated by active service caused, or contributed substantially or materially to cause, that death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2014). 

In order to be a contributory cause of death, it must be shown that there were "debilitating effects" due to a service-connected disability that made the veteran "materially less capable" of resisting the effects of the fatal disease or that a service-connected disability had "material influence in accelerating death," thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1). 

Given these potential causes of death related to the Veteran's service -- specifically, to his multiple head injuries and subsequently-incurred residuals -- and because no medical opinion has been obtained, the Board finds that a remand is necessary in order to obtain a medical opinion regarding the cause of the Veteran's death.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

The Board also notes that the evidence of record includes an assertion that the Veteran had been in receipt of Social Security Administration (SSA) disability benefits from 1983.  See correspondence received by the RO in October 2012.  The nature of any specifically-cited disorder(s) was not named.  Records from the SSA have neither been sought nor associated with the Veteran's claims folder.  VA has a duty to obtain any relevant records obtained or developed in conjunction with a SSA claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("As long as a reasonable possibility exists that the records are relevant to the Veteran's claim, VA is required to assist the veteran in obtaining the identified records.").  The Board also notes that VA must obtain SSA decisions and records which may have a bearing on a Veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 (1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. Brown, 3 Vet. App. 519 (1993).  In this regard, the Board notes that, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390 (2007).  As such, pursuant to this remand, and in an effort to develop additional evidence concerning the claim now before the Board on appeal, an effort should be made to clarify if records pertaining to the Veteran, including decisions and medical records, are available.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should confirm that the appellant has received appropriate notice with respect to her claim of service connection for the cause of the Veteran's death.  Such notice should be compliant with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and Hupp, 21 Vet. App. at 353, and should specifically indicate what disabilities the Veteran was service connected for at the time of his death.


2.  The AOJ should contact the SSA and request, concerning the Veteran, all documents pertaining to any award or denial of disability benefits from the SSA, and specifically request a copy of the decision awarding or denying any benefits and copies of the medical records upon which the SSA based its decision.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2) (2014).  If the records are unavailable, the claims files must be properly documented as to the unavailability of these records.

3.  Thereafter, the AOJ should arrange for an appropriate medical doctor to review the Veteran's complete claims folder, to include any electronic records. 

The examiner is specifically asked to review the in-service records concerning the incurrence of two separate head injuries, the post service findings of brain hemorrhaging and the incurrence of headaches, and the allegations of depression (together with a diagnosis of dementia).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's death was causally related to any incident of his service.  The examiner should specifically address each of the appellant's contentions, namely, that the Veteran's suicide was caused by service-incurred head injuries, which allegedly caused him to subsequently develop cranial bleeding/hemorrhaging, headaches and depression.

A detailed rationale, including reference to pertinent findings from the record, should be provided for all opinion(s) provided.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and indicate why such an opinion would require speculation.  Should consultations with specialists be required in order to provide the requested opinions, this should be done.

4.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, the appellant and her representative should be furnished a supplemental SOC (SSOC) and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

